Appeal by the defendant, as limited by her motion, from (1) a sentence of the Supreme Court, Suffolk County (Mullen, J.), imposed February 16, 1988, *723upon her conviction of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the first degree, after a plea of guilty under indictment No. 923/ 87, the sentence being two concurrent terms of six months’ imprisonment to run concurrent with and as conditions of two concurrent terms of five years’ probation, with narcotics conditions imposed on the terms of probation, and two fines of $500, and (2) a sentence of the same court, also imposed February 16, 1988, upon her conviction of driving while intoxicated as a misdemeanor, after a plea of guilty under docket No. 3012450, the sentence being 60 days’ imprisonment to run concurrent with and as a condition of a term of three years’ probation, to run concurrent with the sentence imposed under indictment No. 923/87.
Ordered that the appeal from the sentence under docket No. 3012450, is dismissed, for failure to file a notice of appeal; and it is further,
Ordered that the sentence under indictment No. 923/87 is affirmed.
The sentencing court’s imposition of narcotics conditions on the defendant’s terms of probation was a proper exercise of discretion (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Kunzeman, Rubin and Fiber, JJ., concur.